Exhibit 10.1

ModusLink Global Solutions, Inc.

Fourth Amended and Restated Director Compensation Plan

(adopted December 20, 2015)

1. Purpose. In order to attract and retain highly qualified individuals to serve
as members of the Board of Directors of ModusLink Global Solutions, Inc. (the
“Corporation”), the Corporation has adopted this Third Amended and Restated
ModusLink Global Solutions, Inc. Director Compensation Plan (the “Plan”),
effective on the day that it is adopted by the Board of Directors of the
Corporation.

2. Eligible Participants. Any director of the Corporation who: (i) is not an
employee of the Corporation or any of its subsidiaries or affiliates, or
(ii) unless otherwise determined by the Board of Directors of the Corporation,
is not an affiliate (as such term is defined in Rule 144(a) (1) promulgated
under the Securities Act of 1933), employee, representative, or designee of an
institutional or corporate investor in the Corporation, is eligible to
participate in the Plan.

3. Quarterly Retainer. Any eligible participant who serves as a director during
any fiscal quarter shall receive a payment for such quarter, in arrears, of
$12,500 (the “Quarterly Retainer”), with a pro rata fee applicable to service
for less than a whole quarter. In the case of a non-executive Chairman of the
Board of Directors, the Quarterly Retainer shall be $28,750.

4. Committee Chairperson Fee. Unless otherwise approved by the Board of
Directors, any eligible participant who serves as the chairperson of a regular
and not a special committee of the Board of Directors of the Corporation during
any fiscal quarter shall receive a payment, in respect thereof, in arrears, of
$1,250, provided, however, that the chairperson of the Audit Committee of the
Board of Directors of the Corporation during any fiscal quarter shall receive a
payment, in respect thereof, in arrears, of $2,500 (as applicable, the
“Committee Chairperson Fee”), in each such case with a pro rata fee applicable
to service for less than a whole quarter.

5. Board and Committee Meeting Fees. Each eligible participant who attends a
telephonic meeting of the Board of Directors or a committee thereof, shall
receive a meeting fee of $500. Each eligible participant who attends a meeting
of the Board of Directors or a committee thereof, where a majority of the
directors attend such meeting in person, shall receive a meeting fee of $1,000
(as applicable, the “Meeting Fee”).

6. Annual Stock Award. Each eligible participant who is both serving as a
director of the Corporation on the first business day of a calendar year (the
“Award Date”) shall receive a restricted stock award for shares of Common Stock
of the Corporation with a fair market value equal to $100,000 (as used herein
“fair market value” shall mean the



--------------------------------------------------------------------------------

closing sale price (for the primary trading session) of the Common Stock on The
Nasdaq Stock Market or the national securities exchange on which the Common
Stock is then traded on the Award Date, or if the Award Date is not a trading
date on the next preceding trading day prior to the Award Date (and if the
Common Stock is not then traded on The Nasdaq Stock Market or a national
securities exchange, the fair market value of the Common Stock on such date as
determined by the Board of Directors) (each, an “Annual Restricted Stock
Award”), such shares to vest on the first anniversary of the Award Date,
provided that the recipient remains a director of the Corporation on such
vesting date. Notwithstanding the foregoing, if the participant ceases to be a
director of the Corporation due to (A) removal without cause, (B) resignation
upon request of a majority of the Board of Directors, other than for reasons the
Board of Directors determines to be cause, or (C) the failure to be re-elected
to the Board of Directors either because the Corporation fails to nominate the
participant for re-election or the participants fails to receive sufficient
stockholder votes, then, on the day the recipient ceases to so be a director of
the Corporation, 25% of the Annual Restricted Stock Award shall vest for each
full calendar quarter that the participant has served as a director of the
Corporation from and after the Award Date (for the quarter in which the Award
Date occurs, a director will be considered to have served for the full calendar
quarter as long as the director remains a director on the last day of the
quarter).

7. Payment of Retainer and Fees; Acceleration of Vesting. Unless otherwise
requested by an eligible participant, the Corporation shall pay the Quarterly
Retainer, the Committee Chairperson Fee, and any Meeting Fee, as soon as
practicable following the completion of the fiscal quarter to which the payments
relate but no later than 30 days after the end of such fiscal quarter. In the
event of a Change in Control (as defined in the Corporation’s 2005 Non-Employee
Director Plan, as amended) of the Corporation, (i) all amounts due and payable
to each eligible participant, including any and all fees that would become due
and payable at the completion of the fiscal quarter in which the Change in
Control occurs (as if the eligible participant’s service to the Corporation as a
director had continued until the end of such fiscal quarter), shall be promptly
paid to each eligible participant no later than 5 days following the Change in
Control and (ii) each unvested Annual Restricted Stock Award then outstanding
shall become fully vested upon the Change in Control.

9. No Right to Continue as a Director. Neither this Plan, nor the payment of any
amounts hereunder, shall constitute or be evidence of any agreement or
understanding, express or implied, that the Corporation will retain any
participant as a director for any period of time.

10. Administration. This Plan shall be administered by the Board of Directors of
the Corporation, whose construction and determinations shall be final.

11. Amendment and Termination. This Plan may be amended, modified or terminated
by the Board of Directors at any time.